DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 22 August 2022 wherein: claims 1, 7, 9, 14, and 18 are amended; claim 21 is cancelled; claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 22 August 2022 have been fully considered an are persuasive in part.
	Examiner acknowledges: the claims no longer invoke 35 USC 112(f) by amendment; the prior 35 USC 112(b) rejections have been overcome by amendment.
Applicant’s arguments filed with respect to the 35 USC 102/103 rejections of claim(s) 1-20 have been considered but are moot in part because, in some instances, the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Those arguments which are still relevant are responded to below.

Regarding claim 1, the claim was rejected under 35 U.S.C. 103 as being unpatentable over Institut (WO 2018/019941 A1; a copy is included with the information disclosure statement filed 04 February 2021) in view of Gemba (US 2018/0356540 A1).
Applicant argues the cited prior art does not disclose or suggest the limitation “the first module is connectable and disconnectable by releasable attachment relative to and abutted to the second module”. Examiner respectfully disagrees.
Examiner acknowledges Institut discloses additional mounting hardware (e.g., plates 90; page 17, lines 22-29) that differ from the mounting arrangement described in Applicant’s specification. However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, Institut discloses “[f]rom a plurality of modules, a detector system 80 can be made as illustrated in figures 3j and 3k. A detector system 80 comprises a plurality of modules 60. The interface 61 of each of the modules is connected with connectors to interface bus 70. The interface bus 70 may have suitable receptors/sockets for the connectors/plugs of the modules” (page 17, lines 9-13).
While more effort may be required due to the additional plates 90 to plug and unplug the detector modules 60 of Institut as compared to the arrangement described in Applicant’s specification, the detector modules 60 of Institut are still arranged such that “the first module is connectable and disconnectable by releasable attachment relative to and abutted to the second module” as claimed.
In response to applicant's argument that one of ordinary skill in the art would not have combined the teachings of Institut and Gemba due to the different configurations of Institut and Gemba, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, while some features of Gemba cannot be bodily incorporated into the structure of Institut, Gemba is only relied upon to show it was known to form detector modules within housings. As such, it would have been obvious to one of ordinary skill in the art to have modified the invention of Institut to form the detector modules within housings, even though the detector modules of Institut and Gemba differ in structure.
Since the cited prior art teaches all claimed limitations, the rejection of claim 1 is maintained.

Regarding claim 14, Examiner acknowledges the cited prior art does not expressly disclose or suggest the amended claimed invention.

Regarding claim 18, the claim was amended to include features from claim 21. Applicant argues Institut does not disclose removing a module after formation into a ring or partial ring. However, this was acknowledged in the prior rejection of claim 21, which stated “While Institut modified teaches the capability of removing just one housing, Institut does not expressly disclose removing one housing. However, in view of the taught capability, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut to include removing one housing. One would have been motivated to do so to replace the housing if the enclosed detectors are damaged” (Non-Final Rejection issued 07 June 2022, page 16, lines 1-7). Applicant has not submitted any arguments against this obviousness rejection. Accordingly, the rejection of claim 18 is maintained.

Regarding claim 2, Examiner refers to the response regarding claim 1 above.

Regarding claims 4-5, Examiner acknowledges Applicant’s challenge of the rejection based upon the prior Official Notice that using a heat exchanger and fan for airflow cooling of circuit boards via a baffle was well-known and routinely practiced in the art. A reference has been provided in the new ground of rejection.

Regarding claim 6, Examiner acknowledges Applicant’s challenge of the rejection based upon the prior Official Notice that using fiber data links for output of data and using power and data bridges between detector modules to reduce the amount of data links needed was well-known and routinely practiced in the art. References have been provided in the new ground of rejection.

Regarding claim 10, in response to applicant's argument that “Eisenberg moves for medical imaging other than Compton. Institut forms a complete ring and does not move for Compton. A person of ordinary skill in the art would not have connected to a gantry for moving Compton sensor”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, while there are differences between Institut and Eisenberg (US 2003/0128801 A1), the combined teachings of the references would have suggested to one of ordinary skill in the art using a gantry for moving the ring or partial ring relative to the patient space to provide convenient means for positioning the detectors, as described in the prior rejection.

Regarding claims 15 and 17, the arguments are moot in view of the allowance of the claims due to their dependence on claim 14.

Regarding claim 20, Examiner acknowledges Applicant’s challenge of the rejection based upon the prior Official Notice that using signals from detectors in different housings was well-known and routinely practiced in the art. A reference has been provided in the new ground of rejection.

Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:

Regarding claim 13, the claim recites “The Compton camera of 1” where -- The Compton camera of claim 1-- would be expected.

  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 7-8, 11-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Institut (WO 2018/019941 A1; a copy is included with the information disclosure statement filed 04 February 2021) in view of Gemba (US 2018/0356540 A1).

Regarding claim 1, Examiner reproduces the following figures to show the similarity between the claimed invention and that of Institut using wedge-shaped detector modules with scatter and catcher detectors to form a concentric ring arrangement.



    PNG
    media_image1.png
    758
    706
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    461
    543
    media_image2.png
    Greyscale

Applicant’s Figure 1, left, and Figures 3a-b of Institut, right, annotated by Examiner



    PNG
    media_image3.png
    383
    320
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    373
    342
    media_image4.png
    Greyscale

Applicant’s Figure 4B (in part), left, and Figure 2a of Institut, right

Institut discloses a Compton camera for medical imaging (page 3 ln. 25 - page 4 ln. 5, page 5 ln. 12-13, page 5 ln. 21 - page 6 ln. 5, page 13 ln. 8-12, fig. 1-2a), the Compton camera comprising:
a first module (of a plurality of modules 60) having a wedged (trapezoidal) cross-section formed by a first substrate (13),
a first scatter detector (of a plurality of detectors 11) connected with the first substrate (13), and
a first catcher detector (of a plurality of detectors 21) connected with the first substrate (13) and spaced from the first scatter detector (11); and
a second module (another of the plurality of modules 60) having the same wedged cross-section formed by a second substrate (13),
a second scatter detector (of a plurality of detectors 11) connected with the second substrate (13), and
a second catcher detector (of a plurality of detectors 21) connected with the second substrate (13) and spaced from the second scatter detector (11);
wherein the first module (60) is connectable and disconnectable by releasable attachment (via 70) relative to and abutted to with the second module (60; page 13 ln. 23 - page 14 ln. 4, page 14 ln. 27-31, page 15 ln. 10-11, page 16 ln. 1-34, page 17, lines 9-13, fig. 3a-c, j-k).
Institut does not expressly disclose the modules are formed with housings. 
Gemba discloses a Compton camera (par. [0062]) comprising a plurality of modules (1) each formed with housings (11; par. [0029], [0069], [0122], fig. 21A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Institut in view of the teachings of Gemba so that the modules are formed with housings.
One would have been motivated to do so to gain an advantage recited in Gemba of permitting the relative position relation of the modules to be surely fixed (Gemba, par. [0029]).

Regarding claim 3, Institut modified teaches the Compton camera of claim 1 wherein the first module (60) further comprises
circuit boards (61) within the first housing, the circuit boards (61) being orthogonal to the first catcher detector (21), further comprises
application specific integrated circuits (30) with the first scatter detector (11) and the first catcher detector (21), and further comprises
flexible circuits (conductive glue) connecting the application specific integrated circuits (30) to the circuit boards (61; Institut, page 15 ln. 13 - page 16 ln. 11, fig. 3a-b,g-i).

Regarding claim 7, Institut modified teaches the Compton camera of claim 1 further comprising third and fourth modules (60) which are duplicates of the first and second modules (60), respectively (Institut, page 17, lines 9-13, fig. 3k) and a clock bridge (ASIC) linking the first, second, third and fourth modules (60; Institut, page 16, lines 20-28).

Regarding claim 8, Institut modified teaches the Compton camera of claim 1 wherein the first and second modules (60) form part of a ring or partial ring around a patient space of a medical imaging system (PET scanner; Institut, page 2 ln. 33 - page 4 ln. 4, page 12 ln. 34 - page 13 ln. 21, fig. 1-2a).

Regarding claim 11, Institut modified teaches the Compton camera of claim 8, but does not expressly disclose an additional ring or partial ring of modules axially adjacent to the ring or partial ring with the first and second modules.
Examiner takes Official Notice using rings of axially adjacent detector modules was well-known and routinely practiced in the art.
	Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).	
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut to include an additional ring or partial ring of modules axially adjacent to the ring or partial ring with the first and second modules.
One would have been motivated to do so to increase the imaging area of the system.

Regarding claim 12, Institut modified teaches the Compton camera of claim 1 wherein the first and second modules are connected with a positron emission tomography imaging system (PET; Institut, page 18, ln. 15-19).

Regarding claim 13, Institut modified teaches the Compton camera of 1 further comprising a Compton processor (ASIC) communicatively connected to the first and second modules, the Compton processor configured to link a scatter event of the first module with a catcher event of the second module (Institut, page 13 ln. 23 - page 14 ln. 4, page 14 ln. 27-31, page 16 ln. 1-34, page 17).

Regarding claim 18, Examiner refers to the rejection of claim 1 above, mutatis mutandis.
Institut modified teaches the method of claim 18 wherein housings (60) are independently removable (via plugs 62) from the ring or partial ring while leaving others of the separate housing in the ring or partial ring (Institut, page 16, lines 7-11, fig. 3b, j).
While Institut modified teaches the capability of removing just one housing, Institut does not expressly disclose removing one housing.
However, in view of the taught capability, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut to include removing one housing.
One would have been motivated to do so to replace the housing if the enclosed detectors are damaged.

Claim(s) 2, 9-10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Institut in view of Gemba as applied to claims 1, 8, and 18 above, and further in view of Eisenberg (US 2003/0128801 A1).

Regarding claim 2, Institut modified teaches the Compton camera of claim 1 wherein the first and second modules (60) are cylindrically symmetric as configured within a medical imaging system, a narrowest end (13a including 11) of the wedged cross-section being closest to a patient space of the medical imaging system, a widest end (13b including 21) of the wedged cross-section being furthest from the patient space, the first module (60) removable from the medical imaging system while the second module (60) remains in the medical imaging system (see rejection of claim 1 for module shape; Institut, page 2 ln. 33 - page 4 ln. 5, page 13 ln. 23 - page 14 ln. 4, page 14 ln. 27-31, page 15 ln. 10-11, page 16 ln. 1-34, page 17, lines 9-13, page 18 ln. 21-34, fig. 1, 3a-b, 4a).
Institut modified does not expressly disclose the modules are connected with a gantry of the medical imaging system.
Eisenberg discloses detector modules (216) are connected with a gantry (210) of a medical imaging system (par. [0130]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut in view of the teachings of Eisenberg so that the modules are connected with a gantry of the medical imaging system.
One would have been motivated to do so to provide positional stability for the modules.

Regarding claim 9, Institut modified teaches the Compton camera of claim 8, wherein the ring or partial ring share an outer housing (gantry) of the medical imaging system with an imagine system, which is another modality of medical imaging than the medical imaging system (i.e., to form a PET/CT system; Eisenberg, par. [0050], [0130]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut in view of the further teachings of Eisenberg.
One would have been motivated to do so to gain an advantage recited in Eisenberg of providing multiple modalities of medical imaging in one system (Eisenberg, par. [0005]).

Regarding claim 10, Institut modified teaches the Compton camera of claim 8 wherein the ring or partial ring connect to a gantry (20) for moving the ring or partial ring relative to the patient space (Eisenberg, par. [0056]-[0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut in view of the further teachings of Eisenberg.
One would have been motivated to do so to provide convenient means for positioning the detectors.

Regarding claim 19, Examiner refers to the rejection of claim 9 above, mutatis mutandis.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Institut in view of Gemba as applied to claim(s) 3 above, and further in view of Hefetz (US 2018/0059270 A1).

Regarding claims 4-5, Institut modified teaches the Compton camera of claim 3 wherein but does not expressly disclose the first module further comprises a baffle with airflow cooling for air entering by the circuit boards and spaced away from the first scatter detector and first catcher detector, passing between the first scatter detector and the first catcher detector, and exiting by the circuit boards; and a heat exchanger and fan shared by the first and second module for the airflow cooling.
Hefetz discloses a system (100) for medical imaging, the system (100) comprising a plurality of detector modules (radiation detector head assembly 115; par. [0036]-[0037], fig. 1), wherein each detector module (radiation detector head assembly 410) comprises a baffle with airflow cooling for air entering by a region and spaced away from a detector (within 420), passing between the detector (420) and a housing (418), and exiting by the region (par. [0048]-[0049], fig. 4), wherein the detector module (radiation detector head assembly) comprises circuit boards (processing circuitry, par. [0003]); and a heat exchanger (160) and fan (inherent to heat pump 133) shared by the detector modules (115) for the airflow cooling (par. [0046], fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut in view of the teachings of Hefetz so that the first module further comprises a baffle with airflow cooling for air entering by the circuit boards and spaced away from the first scatter detector and first catcher detector, passing between the first scatter detector and the first catcher detector, and exiting by the circuit boards; and a heat exchanger and fan shared by the first and second module for the airflow cooling.
One would have been motivated to do so to gain an advantage recited in Hefetz of improving the operational stability of the detectors (Hefetz, par. [0029]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Institut in view of Gemba as applied to claim(s) 1 above, and further in view of Konkle (US 2016/0070006 A1), Su (US 2018/0095182 A1), and Baertsch (US 2002/0181654 A1).

Regarding claim 6, Institut modified teaches the Compton camera of claim 1, but does not expressly disclose a power and data bridge connects between the first and second modules, and wherein the first module includes a fiber data link for output of data from the first and second modules and the second module is free of any fiber data link.
Konkle discloses a system (100) for radiographic imaging (par. [0027], fig. 1), the system comprising a first detector module (110, connected to 150 in fig. 1) and a second detector module (another detector module 110 adjacent to the first detector module 110 in fig. 1), wherein an electrical connection (350) connects between the first (310) and second (330) detector modules (par. [0036]-[0046], fig. 3), and wherein the first detector module (110) includes a data link (150) for output of data from the first and second detector modules (110) and the second detector module is free of any data link (par. [0028], fig. 1, par. [0039]: “a single shared output link may be utilized to output data (e.g., signals) from all of the modular imaging detectors”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut in view of the teachings of Konkle so that an electrical connection connects between the first and second modules, and wherein the first module includes a data link for output of data from the first and second modules and the second module is free of any data link.
One would have been motivated to do so to reduce the amount of data links needed as compared to providing data output links for each module.
Institut modified does not expressly disclose the electrical connection is a power and data bridge.
Su discloses a system (100) for medical imaging (par. [0065]-[0066], fig. 1), the system comprising a first detector module (519) and a second detector module (519; par. [0089], fig. 5B), and a power and data bridge (1307) connects between the first (1201) and second modules (1206, par. [0120], fig. 13B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut in view of the further teachings of Su so that the electrical connection is a power and data bridge.
One would have been motivated to do so to provide a single component for connecting power and data.
Institut modified does not expressly disclose the data link is a fiber data link.
Baertsch discloses a system (100) for medical imaging (par. [0086]-[0088], fig. 1), the system including a fiber data link for outputting data (par. [0106]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut in view of the teachings of Baertsch so that the data link is a fiber data link.
One would have been motivated to do so to gain an advantage of using a data link which weighs less as compared to a copper wire data link.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Institut in view of Gemba as applied to claim(s) 18 above, and further in view of Nelson (US 2003/0205675 A1).

Regarding claim 20, Institut modified teaches the method claim 18, but does not expressly disclose detecting an emission with a scatter detector of one housing and a catcher detector of another housing.
Nelson discloses a Compton camera wherein emission is detected using detectors in different detector modules (102; par. [0039], [0091], fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut in view of the teachings of Nelson to include detecting an emission with a scatter detector of one housing and a catcher detector of another housing.
One would have been motivated to do so to detect Compton cones including multiple modules.

Allowable Subject Matter
Claim(s) 14-17 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 14, the cited prior art does not expressly disclose or suggest the feature “the scatter and catcher detectors of each solid-state detector module formed from solid-state material as plates extending from a first end-plate to a second end-plate of the solid-state detector module, the plates positioned perpendicular to a center axis along a longest dimension of the solid-state detector module” in combination with the remainder of the claim.
Institut (WO 2018/019941 A1; a copy is included with the information disclosure statement filed 04 February 2021) discloses a medical imaging system comprising: solid-state detector modules (60) each with scatter (11) and catcher (21) detectors of a Compton sensor; the solid-state detector modules being shaped to stack together as a ring or partial ring of configurable numbers of the solid-state detector modules (page 3 ln. 25 - page 4 ln. 5, page 5 ln. 12-13, page 5 ln. 21 - page 6 ln. 5, page 13 ln. 8-12, fig. 1-2a).
While modular Compton cameras including scatter and catcher detector were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
Accordingly, claim 14 is allowed.

Regarding claims 15-17, the claims are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884